Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William McGurgan appeals the order of the magistrate judge denying as moot his motion for leave to proceed without prepayment of fees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McGurgan v. Warden, No. 1:16-cv-00111-IMK-RWT (N.D.W. Va. July 20, 2016). Leave to proceed in forma pauperis is granted. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. The motion for appointment of counsel is denied.
• ■ AFFIRMED